DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
2.1.	Applicant's election with traverse of Group(I), Claims 1-14 and election of single disclosed Specie of polyester composition comprising aliphatic polyester which comprises succinic acid, butanediol, and Ti(OR)4 wherein  R is a C4 alkyl group as  Titanium catalyst and "zirconium octanoate" as Zirconium catalyst  in the reply filed on October 24, 2022  are acknowledged.  
2.2.	It is noted that no material arguments have been presented against the Restriction Requirement; Applicant simply stated that: " This election is with traverse".  
Therefore, the requirement is still deemed proper and is therefore made FINAL.
2.3.	Accordingly, Claims 15-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim.
2.4.	Claims 1-14 are active and will be examine on the merits. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because conditions or parameters of test methods and /or units for determination of Yellowness index and Melt index are not provided by Claims 11-14. In this respect note that without clear indication how both Indexes have been obtained, value of those indexes is/are indefinite. Appropriate correction is required. 
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-7 and 9-14 are rejected under 35 U.S.C. 102(a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Faiella et al (US 2018/0237583).
4.1.	Regarding Claims 1-7 and 9-14 Faiella disclosed composition comprising aliphatic composition and specifically PBS (poly(butylene succinate)  - see Examples 1-11, paragraphs [0106] – [0121]). Note that PBS obtained in presence of catalytic composition comprising Ti based and Zr based catalytic composition, wherein Ti can be present in amount from 12 to 120 ppm (see [0088]) and sum of Ti and Zr is from 80 to 500 pm (see [0102]). Therefore, Zr can be present in amount from 68 to 380 ppm This lead to ratio of Ti/Zr from a) 12/68 = 0.17 OR 120/380 = 0.31. In addition, see Examples 8 (177 ppm for both Ti and Zr - ratio Ti/177 = 0.33; therefore Ti=0.33 x 177= 58 ppm and Zr =177-58 = 119 ppm; Ti/Zr = 58/119 = 0.48). 
	Thus, limitation of Claim 1 with respect to ratio of Ti/Zr and limitation of Claims 5 and 7 with respect to amount of Ti and Zr are satisfied. 
4.2.	Regarding Claim 6 see [0094], wherein use of TnBT (tetra n-butyl Titanate) is disclosed.
4.3.	Regarding Claims 10 and 13-14 see Table 1. Note that CEG (terminal acid groups concentration) units (see [0037]) are meq/kg. 
4.4. 	It is noted that Faiella is silent regarding YI (yellowness Index). However, because all compositional limitations of PBS disclosed by Faiella are substantially same as claimed by Applicant, it is reasonable to assume that as substantially same PBS of Faiella will inherently has same YI.
4.5.	Alternatively, it would be expected that PBS of Faiella would have same YI if obtained and tested.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Faiella as applied to claims 1-7 and 9-14 above, and in view of Nagano et al (US 2013/0197186).
5.1.	As discussed above, Faiella disclosed same basic polyester composition as claimed by Applicant, comprising same PBS obtained in presence same Ti catalyst and Zr based catalyst (see [0087], [0095]) but silent regarding Zirconium Octoate. 
	However, use of Zirconium Octoate as a catalyst for polymerization of aliphatic polyesters is known.
5.2.	Nagano teaches that different Zr based catalyst can be used for polymerization of aliphatic polyesters (see [0040]) including zirconium acetate, zirconium octoate, zirconium naphthenate, zirconium (II) carbonate, zirconium(IV) carbonate, zirconium sulfate and zirconium(II) oxide. 
	Therefore, it would be obvious to one of ordinary skill in the art to use one of commonly used Zr catalyst, including Zirconium Octoate  per guidance provided by Nagano in the process of obtaining composition disclosed by Faiella with reasonable expectation of success.  

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see PTO-892 attached.
7	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m - 6 p.m.. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-SIU ( Walter) Choi can be reached on (571) 272 1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY MESH/Examiner, Art Unit 1763     

/FRANCES TISCHLER/Primary Examiner, Art Unit 1765